Fourth Court of Appeals
                                        San Antonio, Texas
                                                 May 26, 2022

                                            No. 04-22-00294-CV

                              IN REGARD TO M.T.M.S., APPLICANT

                     From the 131st Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2021-PA-00518
                           Honorable Mary Lou Alvarez, Judge Presiding


                                      Original Mandamus Proceeding1

                                                    ORDER

Sitting:         Luz Elena D. Chapa, Justice
                 Irene Rios, Justice
                 Lori I. Valenzuela, Justice


        On May 17, 2022, relator filed a petition for writ of habeas corpus. This court believes a
serious question concerning the relief sought requires further consideration. See TEX. R. APP.
P. 52.8(b). The trial court and the real parties in interest may file a response to the petition in
this court no later than June 2, 2022. Any such response must conform to Texas Rule of
Appellate Procedure 52.4.

        Relator titled her original habeas corpus proceeding as follows: “In Regard to M.T.M.S.,
Applicant.” This caption is incorrect. See TEX. R. APP. P. 52.1 (“An original appellate proceeding
seeking extraordinary relief--such as a writ of habeas corpus, mandamus, prohibition, injunction,
or quo warranto--is commenced by filing a petition with the clerk of the appropriate appellate
court. The petition must be captioned ‘In re [name of relator].’”). We ORDER relator to file, no
later than May 31, 2022 a compliant petition.

      We further ORDER relator to file, no later than June 2, 2022 the reporter’s record from
the May 13, 2022 permanency hearing.

           It is so ORDERED on May 26, 2022.



1
 This proceeding arises out of Cause No. 2021-PA-00518, styled In the Interest of M.T.M.S., a Child, pending in the
131st Judicial District Court, Bexar County, Texas, the Honorable Mary Lou Alvarez presiding.
                                         PER CURIAM

ATTESTED TO: _________________________
             MICHAEL A. CRUZ,
             CLERK OF COURT